                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA




UNITED STATES OF AMERICA,                                           No. 1:19-cr-00074-SMR-CFB
        Plaintiff,
                                                               ORDER FOR PRESENTENCE
vs.                                                         INVESTIGATION AND CONCERNING
                                                                SUBMISSION OF MOTIONS,
MAURICE LEROY MACE, III,                                        OBJECTIONS, AND OTHER
        Defendant.                                              SENTENCING MATERIALS




                I. PRESENTENCE INVESTIGATION AND DISCLOSURE OF
                             PRESENTENCE REPORT
        Within fourteen (14) calendar days following the date of adjudication or plea proceeding,

counsel for the United States Attorney’s Office shall provide to the United States Probation Office

and serve upon opposing counsel a written statement of the defendant’s offense conduct in the

case. In accordance with this Order, the offense conduct statement shall be provided no later than

August 18, 2020.

        The United States Probation Office shall complete a presentence investigation, and the

initial presentence report (PSR) shall be completed and disclosed to parties within sixty (60)

calendar days following the date of adjudication or plea proceeding. In accordance with this Order,

the initial PSR shall be disclosed on October 13, 2020. 1 Initial disclosure of the PSR shall occur

via electronic filing on CM/ECF.

        Within fourteen (14) days after disclosure of the initial PSR, pursuant to Fed. R. Crim.

P. 32(f)(1), counsel shall file with the Court any objections counsel may have to any material facts,




1
  Due to the outbreak of the Coronavirus Disease (COVID-19) in the Southern District of Iowa, the initial PSR
disclosure deadline has been extended.
information, sentencing classifications, sentencing guideline ranges, and policy statements

contained in, or omitted from, the PSR. In accordance with this Order, objections shall be filed

by no later than October 27, 2020. If a party has no objections to the PSR, a statement

indicating such shall be filed by this same date.

                                  II. OBJECTION MEETING

       It is the responsibility of counsel to be prepared for and participate in an objection

meeting, if one is necessary. In accordance with Fed. R. Crim. P. 32(f)(3), the United States

Probation Office shall contact counsel to determine the parties’ readiness to proceed with

sentencing and conduct a meeting to address any objections or logistics relating to sentencing.

       No later than November 3, 2020, the Probation Officer shall contact the Court regarding

any known logistical matters related to sentencing, and shall provide an estimate of the length of

sentencing.

                                   III. SENTENCING DATE

      The parties involved shall appear before the Court for sentencing proceedings on Monday,

December 1, 2020, at 10:00 a.m. at the United States Courthouse in Council Bluffs, Iowa,

before United States District Judge Stephanie M. Rose. The estimated time required for the

sentencing hearing is thirty (30) minutes; however, the parties shall notify the Court if more time

is needed. In accordance with 18 U.S.C. § 3552(d), the final PSR shall be disclosed to the Court

and parties at least ten days prior to the date set for sentencing. The Probation Officer will advise

the Court as to the projected length of the sentencing hearing, whether the parties intend to call

witnesses, whether it is anticipated that any victims may wish to be present and/or address the

Court, and whether there are any unique logistical or scheduling issues.
                             IV. PRE-SENTENCE SUBMISSIONS

        On or before five (5) days prior to the date set for sentencing, the parties shall each file a

sentencing memorandum, setting forth any outstanding disputes as to the application of the United

States Sentencing Guidelines and the position of the party as to the appropriate sentence to impose

under the factors set forth in 18 U.S.C. § 3553(a). Any other motion or brief the party would like

the Court to consider must be filed by the same date. Additionally, by the same deadline, the

parties shall file, under seal, any letters or other exhibits the party would like the Court to consider

at the sentencing hearing, with copies provided to opposing counsel and the Probation Officer.

The requirements in this section do not apply to resistances or responses to motions or briefs served

less than five (5) days before the sentencing hearing, Government motions under USSG §5K1.1

or 18 U.S.C. § 3553(e), or rebuttal or impeachment exhibits.

        IT IS SO ORDERED.

        Dated this 4th day of August, 2020.



                                    STEPHANIE M. ROSE
                                    UNITED STATES DISTRICT JUDGE




                                                   3
